DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Arguments
Applicant’s arguments, see at least pp. 7-8 of Remarks filed 3/3/22, with respect to claims 1, 3-8, and 12-19 have been fully considered and are persuasive.  The 35 USC 112, 102 and 103 rejections of claims 1, 3-8 and 12-19 have been withdrawn. 

Allowable Subject Matter
Claims 1, 3-8 and 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record (Knight) does not expressly disclose or fairly suggest “wherein the control circuit calculates, in the first collation, a first accuracy that the noise source is present, the control circuit calculates, in the second collation, a second accuracy that the noise source is present, and when a calculation value calculated based on the first accuracy and the second accuracy is equal to or more than a predetermined threshold value, the control circuit suppresses the sound arriving from the direction of the noise source,” as in claim 1 and similarly in claims 17 and 18.
The combination of the above feature with the other elements of the claims would not have been obvious to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Friday, 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES K MOONEY/Primary Examiner, Art Unit 2654